Citation Nr: 0518334	
Decision Date: 07/06/05    Archive Date: 07/14/05

DOCKET NO.  03-08 246	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to dependency and indemnity compensation (DIC) 
under the provisions of 38 U.S.C.A. § 1318 (West 2002).


REPRESENTATION

Appellant represented by:	Michael B. Roberts, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant and Stepson



ATTORNEY FOR THE BOARD

S.M. Cieplak, Counsel


INTRODUCTION

The veteran served on active duty from June 1942 to December 
1945, from February 1946 to July 1950 and from July 1956 to 
August 1962.  He died in March 2001, and the appellant was 
his spouse.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, which denied the benefit sought. 

While an appeal for entitlement to service connection for 
cause of the veteran's death had been perfected for appeal, 
that issue was withdrawn at the hearing before the 
undersigned in September 2004.  Accordingly, the Board is 
without further jurisdiction as to that matter.

The Board also observes that a rating decision of May 2003 
concluded that there was no clear and unmistakable error 
(CUE) in an August 1998 rating decision, which denied 
entitlement to a total disability rating based on individual 
unemployability (TDIU) due to service-connected disabilities.  
Upon close examination of the claims file, the Board is 
unable to identify a timely Notice of Disagreement (NOD) vis-
à-vis that May 2003 rating.  Whether a timely NOD was filed 
is itself an appealable issue, and the claimant should be 
afforded procedural rights unless the adjudication of this 
issue in the first instance by the Board would not be 
prejudicial to the appellant.  Marsh v. West, 11 Vet. 
App. 468 (1998).  Accordingly, this matter is referred to the 
RO for any necessary development to include allowing the 
claimant to submit evidence and argument on the matter of the 
timeliness of the NOD prior to disposition as appropriate.  
But cf. Livesay v. Principi, 15 Vet. App. 165, 178-79 (2001); 
VAOPGCPREC 12-2001 at para. 7 (July 6, 2001) (VA does not 
have "a duty to develop" in a CUE case because "there is 
nothing further that could be developed"); see also Livesay 
v. Principi, 14 Vet. App. 324, 326 (2001) (Ivers, J., 
concurring) (noting that, during oral argument in Holiday v. 
Principi, 14 Vet. App. 280 (2001), counsel for VA made ill-
advised concessions with respect to the broad applicability 
of VCAA).  Thus, the VCAA is not applicable to CUE issues.

During the September 2004 hearing before the Board, the 
claimant's representative appeared to be advancing additional 
CUE claims vis-à-vis a 1962 and/or 1981 rating decisions as 
well.  Inasmuch as those matters have not been initially 
adjudicated by the RO and, accordingly, are not properly 
before the Board, they are referred to the RO for 
clarification from the claimant as to which ratings are 
alleged to contain CUE as well as the basis for the 
allegation(s).

Consequently, the Board construes the issue on appeal as 
limited to that delineated on the title page of this 
decision, and will proceed accordingly.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

Except in the case of simultaneously contested claims, a 
claimant, or his or her representative, must file a Notice of 
Disagreement (NOD) with a determination by the RO within one 
year from the date that that RO mails notice of the 
determination to him or her.  Otherwise, that determination 
will become final.  The date of mailing the letter of 
notification of the determination will be presumed to be the 
same as the date of that letter for purposes of determining 
whether an appeal has been timely filed.  38 U.S.C.A. § 
7105(b)(1); 38 C.F.R. § 20.302.

A written communication from a claimant or his or her 
representative expressing dissatisfaction or disagreement 
with an adjudicative determination by the RO and a desire to 
contest the result will constitute a Notice of Disagreement.  
While special wording is not required, the Notice of 
Disagreement must be in terms which can reasonably be 
construed as disagreement with that determination and a 
desire for appellate review.  38 U.S.C.A. § 7105; 38 C.F.R. § 
20.201.

After a timely Notice of Disagreement (NOD) is filed, the RO 
is to take such review action as is appropriate and, if the 
matter is not resolved to the claimant's satisfaction, issue 
an SOC.  38 U.S.C.A. § 7105(d); 38 C.F.R. §§ 19.26, 19.29, 
19.30.  Once an SOC is issued, the claimant must then file a 
Substantive Appeal within 60 days from the date the SOC is 
mailed or within the remainder of the one-year time period 
from the date of mailing of notice of the initial 
determination being appealed, whichever ends later.  38 
U.S.C.A. § 7105(d)(3); 38 C.F.R. § 20.302(b).

In essence, the following sequence is required: There must be 
a decision by the RO, the appellant must express timely 
disagreement with the decision (by filing the NOD within one 
year of the date of mailing of notice of the RO decision), VA 
must respond by explaining the basis of the decision to the 
claimant (in the form of a SOC), and finally the claimant, 
after receiving adequate notice of the basis of the decision, 
must complete the process by stating his/her argument in a 
timely-filed substantive appeal.  See 38 C.F.R. §§ 20.200, 
20.201, 20.202, and 20.203.

In this case, the RO initially adjudicated the claim of 
entitlement to DIC under the provisions of 38 U.S.C.A. § 1318 
(West 2002) in January 2003.  While a Statement of the Case 
was issued in February 2003, which purported to address that 
claim inter alia, the issuance of the SOC was out of sequence 
with respect to perfection of an appeal concerning Section 
1318 benefits because it preceded the submission of a 
relevant NOD.  Notwithstanding, the claimant filed a document 
in March 2003, titled as an Appeal to the Board (VA Form 9), 
which was ineffective for an appeal with respect to the 
Section 1318 claim for the same reason.  However, the Board 
accepts the document received in March 2003 as a NOD pursuant 
to 38 C.F.R. § 20.201 (2004) in order to afford the claimant 
an opportunity to complete the procedural sequence for 
perfection of an appeal.  Nevertheless, under these 
circumstances, the Board must remand this issue to the RO for 
the issuance of a Statement of the Case (SOC), see Manlincon 
v. West, 12 Vet. App. at 240-41 (1999); Holland v. Gober, 10 
Vet. App. 433, 436 (1997).

Accordingly, the Board hereby REMANDS the case for the 
following action:

1. The RO should issue a Statement of the 
Case with respect to the claim of 
entitlement to DIC under the provisions 
of 38 U.S.C.A. § 1318, to include 
notification of the need, and the 
appropriate time period, in which to file 
a substantive appeal to perfect the 
appeal on this issue.

2.  After completion of the above, and 
after the appellant has been given the 
opportunity to respond thereto, the 
claims file should be returned to the 
Board for further appellate decision, if 
in order.  However, the issue should not 
be certified to the Board unless all 
applicable appellate procedures are 
followed, including the completion of the 
appeal.

The Board intimates no opinion as to the ultimate outcome of 
the claim.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	MILO H. HAWLEY
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


 
 
 
 


